DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 30 September 2021, which is in response to the USPTO office action mailed 13 August 2021. Claims 1, 14 and 18 are amended. Claim 8 is cancelled. Claim 21 is added. Claims 1-7 and 9-21 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments have been fully considered but have not been deemed persuasive.
The applicant argues that “Grunwald fails to teach or suggest the newly-added feature of claim 1” (see response pgs. 10-11). The examiner respectfully disagrees.
In particular, Grunwald teaches “If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent” (Grunwald, [0029]) and “using consistency groups, in the case of periodic replication based on replication of consistency group snapshots, each replicated consistency group snapshot would include the volumes and other storage objects at the time each consistency group snapshot was formed on the source” (Grunwald, [0237]). To further clarify the rejection, Grunwald discloses an example where “if a target of an asynchronous replication is, say, 2000 operations behind, where some of those operations are consistency group member changes, where a first set of such changes are more than 2000 operations ago for the source, and a second set of changes are within the last 2000, then a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over GRUNWALD et al., US 20190354628 A1 (hereinafter “Grunwald”) in view of Thomsen et al., US 20190340277 A1 (hereinafter “Thomsen”).

Claim 1: Grunwald teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory; said at least one processing device being configured (Grunwald, [0036] note Processing device 104 (or controller 101) represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like, [0037] note processing device 104 may be connected to the RAM 111 via a data communications link 106, which may be embodied as a high speed memory bus):
to define a consistency group comprising a plurality of storage volumes subject to replication from a source storage system to a target storage system (Grunwald, [0140] note FIG. 4 sets forth a block diagram illustrating a plurality of storage systems (402, 404, 406) that support a pod, [0235] note shared metadata may include descriptions for, or indications of, a named grouping, or identifiers for, of one or more volumes or one or more storage objects that are a subset of an entire synchronously replicated dataset for a pod--where such a of volumes or storage objects of a dataset may be referred to as a consistency group, [0236] note use of the target for a disaster recovery);
in conjunction with a transition from asynchronous replication of the consistency group to synchronous replication of the consistency group (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member):
to complete a current asynchronous replication cycle (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync);
to utilize a current asynchronous snapshot set on the target storage system to establish an active snapshot set on the target storage system (Grunwald, [0235] note A consistency group may be defined to specify a subset of volumes or storage objects of the dataset to be used for consistent snapshots, asynchronous replication, or periodic replication); 
to transfer differential data of a subsequent asynchronous replication cycle to the active snapshot set on the target storage system (Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0236] note use of the target for a disaster recovery failover); and
wherein transferring differential data of a subsequent asynchronous replication cycle to the active snapshot set on the target storage system comprises transferring differential data representing a (Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0237] note using consistency groups, in the case of periodic replication based on replication of consistency group snapshots, each replicated consistency group snapshot would include the volumes and other storage objects at the time each consistency group snapshot was formed on the source).
Grunwald does not explicitly teach to specify the active snapshot set on the target storage system as a destination of the synchronous replication; and to perform a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set.
However, Thomsen teaches this (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [0049] note A hot-standby system, or a backup system, is a system that may be activated quickly in the event of a disruption causing one or more functions of a primary operational data system to fail. Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"), [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate). 
(Thomsen, [0012]). 

Claim 2: Grunwald and Thomsen teach the apparatus of claim 1 wherein said at least one processing device is implemented at least in part within at least one of the source storage system and the target storage system (Grunwald, [Fig. 1A], [Fig. 1B], [0036] note Storage array controller 101 may include one or more processing devices 104 and random access memory (`RAM`) 111. Processing device 104 (or controller 101) represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like, [Fig. 8]).

Claim 3: Grunwald and Thomsen teach the apparatus of claim 2 wherein said at least one processing device comprises at least a portion of a storage controller of at least one of the source storage system and the target storage system (Grunwald, [Fig. 1A], [Fig. 1B], [0036] note Storage array controller 101 may include one or more processing devices 104 and random access memory (`RAM`) 111. Processing device 104 (or controller 101) represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like, [Fig. 8]).

Claim 4: Grunwald and Thomsen teach the apparatus of claim 1 wherein the storage volumes comprise respective logical storage volumes each comprising at least a portion of a physical storage (Grunwald, [0140] note FIG. 4 sets forth a block diagram illustrating a plurality of storage systems (402, 404, 406) that support a pod, [0235] note shared metadata may include descriptions for, or indications of, a named grouping, or identifiers for, of one or more volumes or one or more storage objects that are a subset of an entire synchronously replicated dataset for a pod--where such a of volumes or storage objects of a dataset may be referred to as a consistency group).

Claim 5: Grunwald and Thomsen teach the apparatus of claim 1 wherein a given one of the snapshot sets comprises a plurality of snapshot trees each associated with a different one of the storage volumes of the consistency group (Grunwald, [Fig. 7] note the tree structure, [0200] note metadata representations may be structured as a directed acyclic graph (DAG) of nodes, where, to maintain efficient access to any given node, the DAG may be structured and balanced according to various methods. For example, a DAG for a metadata representation may be defined as a type of B-tree, [0202] note a snapshot (756) may be created as a snapshot of a storage object, in this case, a volume (752), where at the point in time when the snapshot (756) is created, the metadata representation (754) for the snapshot (756) includes all of the metadata objects for the metadata representation (750) for the volume (752)).

Claim 6: Grunwald and Thomsen teach the apparatus of claim 5 wherein a given one of the snapshot trees corresponding to a particular one of the storage volumes comprises:
a root node; at least one branch node; and a plurality of leaf nodes; wherein a given one of the leaf nodes comprises a snapshot providing a particular point-in-time copy of the storage volume (Grunwald, [Fig. 7], [0202] note a snapshot (756) may be created as a snapshot of a storage object, in this case, a volume (752), where at the point in time when the snapshot (756) is created, the metadata representation (754) for the snapshot (756) includes all of the metadata objects for the metadata representation (750) for the volume (752)).

Claim 7: Grunwald and Thomsen teach the apparatus of claim 5 wherein a given one of the snapshot trees is associated with one or more additional trees including at least one of:
a dirty tree that characterizes updates to logical addresses of the corresponding storage volume; and a hash tree comprising content-based signatures of respective ones of the logical addresses of the corresponding storage volume (Grunwald, [0201] note the leaves of a metadata representation may include pointers to the stored data for a volume, or portion of a volume, where a logical address, or a volume and offset, may be used to identify and navigate through the metadata representation to reach one or more leaf nodes that reference stored data corresponding to the logical address, [0229] note In a synchronously replicated storage system implementation based on references to blocks with the same hash value, replication could involve a first storage system receiving blocks, calculating fingerprints for those blocks, identifying block references for those fingerprints, and delivering changes to one or a plurality of additional storage systems as updates to the mapping of volume blocks to referenced blocks).

Claim 9: Grunwald and Thomsen teach the apparatus of claim 1 wherein specifying the active snapshot set on the target storage system as a destination of the synchronous replication comprises:
specifying the active snapshot set on the target storage system as the destination of the synchronous replication responsive to the synchronous replication not being in an active-active configuration; and specifying the consistency group on the target storage system as the destination of the synchronous replication responsive to the synchronous replication being in an active-active configuration (Thomsen, [0049] note A hot-standby system, or a backup system, is a system that may be activated quickly in the event of a disruption causing one or more functions of a primary operational data system to fail. Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"), [0064] note logs may be replicated synchronously meaning that the primary system will not commit a transaction until the secondary successfully responds to the log replication. Such an arrangement slows performance of the primary system).

Claim 10: Grunwald and Thomsen teach the apparatus of claim 1 wherein performing a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set comprises:
generating the additional snapshot set from the active snapshot set; refreshing the consistency group on the target storage system to the additional snapshot set; and performing the data consistency check utilizing the refreshed consistency group (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate). 

Claim 11: Grunwald and Thomsen teach the apparatus of claim 10 wherein refreshing the consistency group on the target storage system to the additional snapshot set comprises performing a snap-and-reassign operation for the consistency group utilizing the additional snapshot set (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking).

Claim 12: Grunwald and Thomsen teach the apparatus of claim 1 wherein said at least one processing device is further configured to perform a replication failover operation for the synchronous replication (Grunwald, [0236] note use of the target for a disaster recovery).

Claim 13: Grunwald and Thomsen teach the apparatus of claim 12 wherein performing the replication failover operation comprises:
terminating a current session of synchronous replication from the source storage system to the target storage system; generating a failover snapshot set from the active snapshot set; refreshing the consistency group on the target storage system to the failover snapshot set; and initiating a new session of synchronous replication from the target storage system to the source storage system (Thomsen, [0057] note in the event of a partial or total failure of the primary system due to disaster, the backup system can failover to a primary system mode with minimal or no impact to client applications, [0032] note connection and session management component 302 can create and manage sessions and connections for the client applications 150, [0036] note New sessions can be implicitly assigned to a new transaction). 

Claim 14: Grunwald teaches a method comprising:
defining a consistency group comprising a plurality of storage volumes subject to replication from a source storage system to a target storage system  (Grunwald, [0140] note FIG. 4 sets forth a block diagram illustrating a plurality of storage systems (402, 404, 406) that support a pod, [0235] note shared metadata may include descriptions for, or indications of, a named grouping, or identifiers for, of one or more volumes or one or more storage objects that are a subset of an entire synchronously replicated dataset for a pod--where such a of volumes or storage objects of a dataset may be referred to as a consistency group, [0236] note use of the target for a disaster recovery);
in conjunction with a transition from asynchronous replication of the consistency group to synchronous replication of the consistency group (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member):
completing a current asynchronous replication cycle (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync);
utilizing a current asynchronous snapshot set on the target storage system to establish an active snapshot set on the target storage system (Grunwald, [0235] note A consistency group may be defined to specify a subset of volumes or storage objects of the dataset to be used for consistent snapshots, asynchronous replication, or periodic replication); 
transferring differential data of a subsequent asynchronous replication cycle to the active snapshot set on the target storage system (Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0236] note use of the target for a disaster recovery failover); 
wherein transferring differential data of a subsequent asynchronous replication cycle to the active snapshot set on the target storage system comprises transferring differential data representing a differential between a previous asynchronous snapshot set of the consistency group on the source storage system and a current asynchronous snapshot set on the source storage system, the current (Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0237] note using consistency groups, in the case of periodic replication based on replication of consistency group snapshots, each replicated consistency group snapshot would include the volumes and other storage objects at the time each consistency group snapshot was formed on the source); and
wherein the method is implemented by at least one processing device comprising a processor coupled to a memory (Grunwald, [0036] note Processing device 104 (or controller 101) represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like, [0037] note processing device 104 may be connected to the RAM 111 via a data communications link 106, which may be embodied as a high speed memory bus).
Grunwald does not explicitly teach specifying the active snapshot set on the target storage system as a destination of the synchronous replication; and performing a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set.
However, Thomsen teaches this (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [0049] note A hot-standby system, or a backup system, is a system that may be activated quickly in the event of a disruption causing one or more functions of a primary operational data system to fail. Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"), [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the consistency group snapshots of Grunwald with the disaster recovery system and use of snapshots to check the consistency of data of Thomsen according to known methods (i.e. determining whether data is consistent using a snapshot of an active database). Motivation for doing so is that this enables the checking of database snapshots while such database is actively running and allows for the identification of inconsistencies within the database such as lists of corrupted pages, checksums, and the like (Thomsen, [0012]). 

Claim 15: Grunwald and Thomsen teach the method of claim 14 wherein a given one of the snapshot sets comprises a plurality of snapshot trees each associated with a different one of the storage volumes of the consistency group (Grunwald, [Fig. 7] note the tree structure, [0200] note metadata representations may be structured as a directed acyclic graph (DAG) of nodes, where, to maintain efficient access to any given node, the DAG may be structured and balanced according to various methods. For example, a DAG for a metadata representation may be defined as a type of B-tree, [0202] note a snapshot (756) may be created as a snapshot of a storage object, in this case, a volume (752), where at the point in time when the snapshot (756) is created, the metadata representation (754) for the snapshot (756) includes all of the metadata objects for the metadata representation (750) for the volume (752)).

Claim 16: Grunwald and Thomsen teach the method of claim 14 wherein performing a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set comprises:
generating the additional snapshot set from the active snapshot set; refreshing the consistency group on the target storage system to the additional snapshot set; and performing the data consistency check utilizing the refreshed consistency group (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate).

Claim 17: Grunwald and Thomsen teach the method of claim 16 wherein refreshing the consistency group on the target storage system to the additional snapshot set comprises performing a snap-and-reassign operation for the consistency group utilizing the additional snapshot set (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking).

Claim 18: Grunwald teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
(Grunwald, [0140] note FIG. 4 sets forth a block diagram illustrating a plurality of storage systems (402, 404, 406) that support a pod, [0235] note shared metadata may include descriptions for, or indications of, a named grouping, or identifiers for, of one or more volumes or one or more storage objects that are a subset of an entire synchronously replicated dataset for a pod--where such a of volumes or storage objects of a dataset may be referred to as a consistency group);
in conjunction with a transition from asynchronous replication of the consistency group to synchronous replication of the consistency group (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member):
to complete a current asynchronous replication cycle (Grunwald, [0196] note switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync);	
to utilize a current asynchronous snapshot set on the target storage system to establish an active snapshot set on the target storage system (Grunwald, [0235] note A consistency group may be defined to specify a subset of volumes or storage objects of the dataset to be used for consistent snapshots, asynchronous replication, or periodic replication); 
to transfer differential data of a subsequent asynchronous replication cycle to the active snapshot set on the target storage system (Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0236] note use of the target for a disaster recovery failover); and
(Grunwald, [0029] note If block references differ between different in-sync storage systems for a pod, then one version of each reference can be copied to other storage systems to make them consistent, [0237] note using consistency groups, in the case of periodic replication based on replication of consistency group snapshots, each replicated consistency group snapshot would include the volumes and other storage objects at the time each consistency group snapshot was formed on the source).
Grunwald does not explicitly teach to specify the active snapshot set on the target storage system as a destination of the synchronous replication; and to perform a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set.
However, Thomsen teaches this (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [0049] note A hot-standby system, or a backup system, is a system that may be activated quickly in the event of a disruption causing one or more functions of a primary operational data system to fail. Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"), [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the consistency group snapshots of Grunwald with the disaster recovery system and use of snapshots to check the consistency of data of Thomsen according to known methods (i.e. determining whether data is consistent using a snapshot of an active database). Motivation for doing so is that this enables the checking of database snapshots while such database is actively running and allows for the identification of inconsistencies within the database such as lists of corrupted pages, checksums, and the like (Thomsen, [0012]). 

Claim 19: Grunwald and Thomsen teach the computer program product of claim 18 wherein performing a data consistency check on the target storage system utilizing an additional snapshot set generated from the active snapshot set comprises:
generating the additional snapshot set from the active snapshot set; refreshing the consistency group on the target storage system to the additional snapshot set; and performing the data consistency check utilizing the refreshed consistency group (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking. Initially, at 610, checking of a database snapshot of an active database is initiated. An anchor page associated with a most recent snapshot is first read, at 620, that links to a restart page. Thereafter, at 630, the linked restart page is read. Based on the reading of the anchor page and the restart page, it is initially determined, at 640, whether the snapshot is accurate).

Claim 20: Grunwald and Thomsen teach the computer program product of claim 19 wherein refreshing the consistency group on the target storage system to the additional snapshot set comprises performing a snap-and-reassign operation for the consistency group utilizing the additional snapshot set (Thomsen, [0021] note The current subject matter is directed to the use of snapshots to check the consistency of data (e.g., data corruption, etc.) within a database, [Fig. 6], [0083] note FIG. 6 is a process flow diagram 600 illustrating database snapshot checking).

Claim 21: Grunwald and Thomsen teach the computer program product of claim 18 wherein specifying the active snapshot set on the target storage system as a destination of the synchronous replication comprises:
specifying the active snapshot set on the target storage system as the destination of the synchronous replication responsive to the synchronous replication not being in an active-active configuration; and specifying the consistency group on the target storage system as the destination of the synchronous replication responsive to the synchronous replication being in an active-active configuration (Thomsen, [0049] note A hot-standby system, or a backup system, is a system that may be activated quickly in the event of a disruption causing one or more functions of a primary operational data system to fail. Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"), [0064] note logs may be replicated synchronously meaning that the primary system will not commit a transaction until the secondary successfully responds to the log replication. Such an arrangement slows performance of the primary system).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165